  Case 18-07588         Doc 40     Filed 10/02/18 Entered 10/02/18 11:03:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07588
         ANTONIO MENDOZA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/15/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/08/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-07588        Doc 40       Filed 10/02/18 Entered 10/02/18 11:03:29                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,933.00
       Less amount refunded to debtor                            $514.02

NET RECEIPTS:                                                                                      $3,418.98


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,250.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $168.98
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,418.98

Attorney fees paid and disclosed by debtor:                  $750.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ADMIRALS BANK                    Secured              NA            NA          8,600.00           0.00       0.00
ADMIRALS BANK                    Secured       23,209.00            NA               NA            0.00       0.00
ALLY FINANCIAL                   Unsecured     16,887.00     16,886.71        16,886.71            0.00       0.00
CAPITAL ONE NA                   Unsecured         944.00        944.67           944.67           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured           0.00      3,519.29         3,519.29           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Secured        3,017.00            NA          3,017.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,500.00            NA               NA            0.00       0.00
COMCAST                          Unsecured         994.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         600.00        154.42           154.42           0.00       0.00
DAYMAR COLLEGE                   Unsecured      5,967.00            NA               NA            0.00       0.00
DIRECTV                          Unsecured         546.00           NA               NA            0.00       0.00
HONOR FINANCE                    Secured       10,625.00            NA               NA            0.00       0.00
HONOR FINANCE                    Unsecured      3,375.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       1,390.05         1,390.05           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      16,000.00       6,009.65         6,009.65           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         286.00        286.34           286.34           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         568.00        568.37           568.37           0.00       0.00
MIDLAND FUNDING                  Unsecured      1,205.00       1,090.97         1,090.97           0.00       0.00
ONEMAIN FINANCIAL                Unsecured      2,961.00       2,963.80         2,963.80           0.00       0.00
OPPORTUNITY FINANCIAL LLC        Unsecured         565.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      2,339.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,118.00       1,117.76         1,117.76           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured           0.00      1,167.69         1,167.69           0.00       0.00
PRESTIGE FINANCIAL SVC           Unsecured     21,624.00     22,398.44        22,398.44            0.00       0.00
SPEEDYRAPID CASH                 Unsecured            NA       1,392.62         1,392.62           0.00       0.00
STATE FARM                       Unsecured           0.00           NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA       1,288.61         1,288.61           0.00       0.00
UNISA INC                        Unsecured      5,967.00            NA               NA            0.00       0.00
US DEPT OF HUD                   Secured       27,784.00     23,293.07        23,293.07            0.00       0.00
VERIZON                          Unsecured         451.00        442.56           442.56           0.00       0.00
WELLS FARGO BANK NA              Secured      141,000.00    122,233.16       128,850.61            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-07588        Doc 40     Filed 10/02/18 Entered 10/02/18 11:03:29                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
WELLS FARGO BANK NA            Secured             0.00        6,617.45      6,617.45           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $152,143.68                   $0.00                $0.00
      Mortgage Arrearage                              $15,217.45                   $0.00                $0.00
      Debt Secured by Vehicle                              $0.00                   $0.00                $0.00
      All Other Secured                                $3,017.00                   $0.00                $0.00
TOTAL SECURED:                                       $170,378.13                   $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                 $6,009.65                $0.00                $0.00
TOTAL PRIORITY:                                           $6,009.65                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $55,612.30                   $0.00                $0.00


Disbursements:

       Expenses of Administration                              $3,418.98
       Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                           $3,418.98




UST Form 101-13-FR-S (09/01/2009)
  Case 18-07588         Doc 40      Filed 10/02/18 Entered 10/02/18 11:03:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
